Opinion by
Mr* Justice Heydrick,
The affidavits of defence filed by the appellants in this case do not differ in any material respect from those filed by the same parties in Campbell v. Floyd et al., supra, and, therefore, *99if there were nothing else to differentiate the cases, the reasons given in the latter case would require the affirmance of the judgment in this. But while in Campbell v. Floyd et al. judgment was given against all the defendants except those whose affidavits of defence were held by the learned court below to be sufficient, in the present case judgment was refused as to two of the defendants, William Floyd and Thomas M. Marshall, who made no defence at all. This was a severance in the proceedings not authorized by the common law or by any of our statutes, and for this alone, for the reasons given in Murtland v. Floyd et al., decided at this term, [the next case] the judgment must be reversed.
Judgment reversed and a procedendo awarded.